UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Brooklyn Capital Management, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 07663 (Name and address of agent for service) Copy to: Thomas R. Westle, Esq. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2011 Date of reporting period: July 1, 2010 to June 30, 2011 Item 1. Proxy Voting Record. Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker DWS Enhanced Commodity Strategy Fund, Inc. July 22,2010 23338Y100 GCS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 1. To consider and vote upon the election of Ms. Dawn-Marie Driscoll, Messrs. John W. Ballantine and Henry P. Becton,Jr. as Class I Directors of the Fund, each to hold office until the Fund's annual meeting of stockholders held during its 2012-2013 fiscal Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2. To consider and vote upon the election of Ms. Rebecca W. Rimel, Messrs. Paul K. Freeman, William McClayton, William N. Searcy, Jr. and Robert H. Wadsworth as Class III Directors of the Fund, each to hold office until the Fund's annual meeting of stockholders Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 3. To consider and vote upon an Agreement and Plan of Reorganization and the transactions it contemplates, including the transfer of all of the assets of DWS Enhanced Commodity Strategy Fund, Inc. (the "ECS Closed-End Fund") to DWS Enhanced Commodity Strat Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. Against If properly presented at the meeting, a stockholder proposal to terminate the Investment Management Agreement between the Fund and Deutsche Investment Management Americas, Inc. Shareholder Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Nuveen Premium Income Muni Fund-Series W July 27. 2010 67062T407 NPI APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1A - 01-John P. Amboian,02-Robert P. Bremner,03-Jack B. Evans,04-David J. Kundert,05-Judith M. Stockdale,06-Carole E. Stone,07-Terence J. Toth,08-William C. Hunter,09-William J. Schneider Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2A- To approve the elimination of the Fund's fundamental policies relating to investments in Municipal Securities and below Investment Grade Securities. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2B- To approve thenew fundamental policy relating to investments in Municipal Securities. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2C- To approve the elimination of the Fund's fundamental policy relating to investment in other Investment Companies. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2D- To approve the elimination of the Fund's fundamental policy relating to Commodities Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2E- To approve the new fundamental policy relating to Commodities. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2F- To approve the elimination of the Fund's fundamental policies relation to Derivatives and Short Sales. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Nuveen Premium Income Muni Fund-Series F July 27. 2010 67062T605 NPI APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1A - 01-John P. Amboian,02-Robert P. Bremner,03-Jack B. Evans,04-David J. Kundert,05-Judith M. Stockdale,06-Carole E. Stone,07-Terence J. Toth,08-William C. Hunter,09-William J. Schneider Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2A- To approve the elimination of the Fund's fundamental policies relating to investments in Municipal Securities and below Investment Grade Securities. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2B- To approve thenew fundamental policy relating to investments in Municipal Securities. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2C- To approve the elimination of the Fund's fundamental policy relating to investment in other Investment Companies. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2D- To approve the elimination of the Fund's fundamental policy relating to Commodities Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2E- To approve the new fundamental policy relating to Commodities. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2F- To approve the elimination of the Fund's fundamental policies relation to Derivatives and Short Sales. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Nuveen Performance Plus Muni Fund-Series W. July 27. 2010 67062P405 NPP ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1A - 01-John P. Amboian,02-Robert P. Bremner,03-Jack B. Evans,04-David J. Kundert,05-Judith M. Stockdale,06-Carole E. Stone,07-Terence J. Toth,08-William C. Hunter,09-William J. Schneider Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2A- To approve the elimination of the Fund's fundamental policies relating to investments in Municipal Securities and below Investment Grade Securities. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2B- To approve thenew fundamental policy relating to investments in Municipal Securities. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2C- To approve the elimination of the Fund's fundamental policy relating to investment in other Investment Companies. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2D- To approve the elimination of the Fund's fundamental policy relating to Commodities Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2E- To approve the new fundamental policy relating to Commodities. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2F- To approve the elimination of the Fund's fundamental policies relation to Derivatives and Short Sales. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Nuveen Insured Quality Muni Fund-Series W July 27. 2010 67062N301 NQI ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1A - 01-John P. Amboian,02-Robert P. Bremner,03-Jack B. Evans,04-David J. Kundert,05-Judith M. Stockdale,06-Carole E. Stone,07-Terence J. Toth,08-William C. Hunter,09-William J. Schneider Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Nuveen Insured Quality Muni Fund-Series M July 27. 2010 67062E400 NQM ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1A - 01-John P. Amboian,02-Robert P. Bremner,03-Jack B. Evans,04-David J. Kundert,05-Judith M. Stockdale,06-Carole E. Stone,07-Terence J. Toth,08-William C. Hunter,09-William J. Schneider Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Nuveen Insured Quality Muni Fund-Series TH July 27. 2010 67062N608 NQI ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1A - 01-John P. Amboian,02-Robert P. Bremner,03-Jack B. Evans,04-David J. Kundert,05-Judith M. Stockdale,06-Carole E. Stone,07-Terence J. Toth,08-William C. Hunter,09-William J. Schneider Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker DWS RREEF World Real Estate & Tactical Strategies Fund, Inc. 8/9/2010 23339T209 DRP Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. against Western's proposal to elect four nominees to serve as Class III Directors of the Board of Directors of the Fund(the"Board") until the 2013 annual meeting of stockholders. 01) Neil Chelo 02) Robert H. Daniels 03) Gregory R. Dube 04) Arthur D. Lipson shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. against Western's Proposal that the Board take the necessary steps to declassify the Board so that all directors are elected on an annual basis. shareholder Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker DWS RREEF World Real Estate & Tactical Strategies Fund, Inc. 8/9/2010 23339T209 DRP Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Election of Class III Board Members:01) Kenneth C. Froewiss 02) Rebecca W. Rimel 03) William N. Searcy, Jr. 04) Robert H. Wadsworth Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. against If properly presented, a stockholder proposal regarding board declassification. shareholder Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Korea Equity Fund 8/24/2010 50063B104 KEF Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1A - 01-William G. Baker,Jr. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Ratification of the selection of Ernst & Young as the Fund's independent Registered Public Accounting Firm for the fiscal year ending October 31, 2010 Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. Against A Shareholder proposal requesting that the Board of Directors take action seeking to convert the Fund to an internal Fund and to establish a fundamental policy requiring the Fund to make periodic offers to repurchase between 5% and 25% of its outstanding shares at approximately net asset value, as more particularly described in the proxy statement. Shareholder Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Korea Equity Fund 8/24/2010 50063B104 KEF Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. Against Election of one Director 01) Phillip Goldstein Shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Ratification of the selection of Ernst & Young as the Fund's independent Registered Public Accounting Firm for the fiscal year ending October 31, 2010 Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. Against To request that the Board take action to convert the Fund to an interval Fund and establish related Fundamental Policy. Shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. Against To Terminate the management agreement between the Fund and Nomura Asset Management USA Inc. Shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. Against To request that the Board authorize a self-tender offer for all outstanding common shares of the Fund at net asset value (NAV). Shareholder Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker BLK CA INV QLTY MUNI TR 9/2/2010 09247U107 RAA Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To approve the liquidation and dissolution of the fund pursuant to the plan of liquidation and dissolution. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To transact such other business as may properly come before the meeting or any adjournments, postponements or delays thereof. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker BLK CA INV QLTY MUNI TR W7 9/2/2010 09247U206 RAA APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To approve the liquidation and dissolution of the fund pursuant to the plan of liquidation and dissolution. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To transact such other business as may properly come before the meeting or any adjournments, postponements or delays thereof. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker BR CR Allocation Income TR III R7 9/2/2010 09249V400 BPP ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1 -01-Richard E. Cavanaugh,02-Kathleen F. Feldstein,03-Henry Gabbay,04-Jerrold B. Harris Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Blackrock Insured Muni Income TR F7 9/2/2010 BYM APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1 -01-Richard E. Cavanaugh,02-Kathleen F. Feldstein,03-Henry Gabbay,04-Jerrold B. Harris Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Blackrock CA Muni 2018 Term Trust M7 9/2/2010 09249C204 BYM APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1 -01-Richard E. Cavanaugh,02-Kathleen F. Feldstein,03-Henry Gabbay,04-Jerrold B. Harris Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker BlackrockMuni 2018 Term Trust W7 9/2/2010 09248C205 BPK APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1 -01-Richard E. Cavanaugh,02-Kathleen F. Feldstein,03-Henry Gabbay,04-Jerrold B. Harris Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Blackrock Muni Bond Trust T7 9/2/2010 09249H203 BBK APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1 -01-Richard E. Cavanaugh,02-Kathleen F. Feldstein,03-Henry Gabbay,04-Jerrold B. Harris Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Blackrock Muni Bond Trust R7 9/2/2010 09249H302 BBK APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1 -01-Richard E. Cavanaugh,02-Kathleen F. Feldstein,03-Henry Gabbay,04-Jerrold B. Harris Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Blackrock NY Muni Bond Trust T7 9/2/2010 09249P205 BQH ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1 -01-Richard E. Cavanaugh,02-Kathleen F. Feldstein,03-Henry Gabbay,04-Jerrold B. Harris Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Blackrock Muniholdings NY Insured E 9/2/2010 09255C601 MHN APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1 -01-Richard E. Cavanaugh,02-Richard S. Davis,03-Frank J. Fabozzi,04-Kathleen F. Feldstein,05-James T. Flynn,06-Henry Gabbay,07Jerrold B. Harris,08-R.Glenn Hubbard,09-W. Carl Kester,10-Karen P.Robards Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Blackrock Muniholdings Fund Inc C 9/2/2010 09253N401 MHD APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1 -01-Richard E. Cavanaugh,02-Richard S. Davis,03-Frank J. Fabozzi,04-Kathleen F. Feldstein,05-James T. Flynn,06-Henry Gabbay,07Jerrold B. Harris,08-R.Glenn Hubbard,09-W. Carl Kester,10-Karen P.Robards Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Blackrock Muniholdings NY Insured D 9/2/2010 09255C502 MHN APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1 -01-Richard E. Cavanaugh,02-Richard S. Davis,03-Frank J. Fabozzi,04-Kathleen F. Feldstein,05-James T. Flynn,06-Henry Gabbay,07Jerrold B. Harris,08-R.Glenn Hubbard,09-W. Carl Kester,10-Karen P.Robards Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Blackrock Muniholdings Fund II, Inc Class A 9/2/2010 09253P208 MUH APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1 -01-Richard E. Cavanaugh,02-Richard S. Davis,03-Frank J. Fabozzi,04-Kathleen F. Feldstein,05-James T. Flynn,06-Henry Gabbay,07Jerrold B. Harris,08-R.Glenn Hubbard,09-W. Carl Kester,10-Karen P.Robards Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Blackrock Muniholdings NY Insured B 9/2/2010 09255C304 MHN APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1 -01-Richard E. Cavanaugh,02-Richard S. Davis,03-Frank J. Fabozzi,04-Kathleen F. Feldstein,05-James T. Flynn,06-Henry Gabbay,07Jerrold B. Harris,08-R.Glenn Hubbard,09-W. Carl Kester,10-Karen P.Robards Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Global Income & Currency Fund Inc. 9/8/2010 378968A22 GCF Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees 01- Robert P. Bremner,02-Jack B. Evans,03-Willian C. Hunter,04-David J. Kundert,05-William J. Schneider,06-Judith M. Stockdale,07-Carole E. Stone,08-Terence J. Toth,09-John P.Amboian Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To approve a new investment management agreement between the fund and Nuveen Asset Management. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Royce Value Micro-Cap Trust Inc. 9/22/2010 RMT Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for the following Nominees: 01-Richard M. Galkin,02-mark R. Fetting,03_Arthur S. Mehlman Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Royce Value Trust Inc. 9/22/2010 RVT Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for the following Nominees: 01-Richard M. Galkin,02-mark R. Fetting,03_Arthur S. Mehlman Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Claymore Dividend & Income Fund 9/23/2010 18385J105 DCS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for the following Nominees: 01-Robert B. Karn III,02-Ronald E. Toupin, Jr. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Casey's General Stores,Inc. 9/23/2010 CASY Vote Management Recommended Vote Proposal Propose by issuer or Opposition SPE voted "For" against Election of Directors. (01) Howard W. bates (02) Hugh L. Cooley (03) G terrence Coriden (04) Mickey Kim (05) D.O. Mann (06) Kevin J. Martin (07) David B. McKinney (08) Marc E. Rothbart Opposition SPE voted "For" against Repeal any new by-laws or amendments to the Second Amended and Restated By-Laws of Casey's General Stores, Inc. (the"By-Laws") adopted by the Board of Directors of Casey's General Stores, Inc., without shareholder approval, after june 10, 2009 (which is the date of the last publicly disclosed amendment to the By-Laws as of the date of the proxy statement) and prior to the time of adoption of this proposal by the shareholders of Casey's General Stores, Inc. Opposition SPE voted "For" against Ratify the appointment of KPMG LLP as the independent registered public accounting firm of Casey's General Stores, Inc. for the fiscal year ending April 30, 2011 Opposition Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Nuveen CA Performance Plus Muni Fund-W 11/16/2010 67062Q403 NCP ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1A - 01-John P. Amboian,02-Robert P. Bremner,03-Jack B. Evans,04-David J. Kundert,05-Judith M. Stockdale,06-Carole E. Stone,07-Terence J. Toth,08-William C. Hunter,09-William J. Schneider Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Nuveen CA Dividend Adv Muni FD-Sem TH 11/16/2010 67066Y204 NAC ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees1A - 01-John P. Amboian,02-Robert P. Bremner,03-Jack B. Evans,04-David J. Kundert,05-Judith M. Stockdale,06-Carole E. Stone,07-Terence J. Toth,08-William C. Hunter,09-William J. Schneider Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Accuride Corporation CV 7.5% 2/26/20 11/18/2010 00439TAA5 Vote Management Recommended Vote Proposal Propose by issuer or Opposition SPE voted "For" For Approval of an amendment to Accuride's amended and restated certificate of incorporation to implement a reverse stock split of Accuride's outstanding common stock at an exchange ratio of 1-for-10 and the related proportional decrease in the number of authorized shares of accuride's common stock and preferred stock. Issuer SPE voted "For" For Approval of the adjournment of the special meeting, if necessary, to solicit additional proxies in favor of item 1. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Macquarie/1st Tr GL Ifra/UT Div & Inc. 12/6/2010 55607w100 MFD Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Proposal to approve a new investment management agreement with First Trust Advisors L.P. for the Fund. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Proposal to approve a new sub-advisory agreement with Macquarie Capital Investment Management LLC for the Fund. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Proposal to approve a new sub-advisory agreement with Four Corners Capital Management, LLC for the Fund. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker DWS RREEF World Real Estate & Tactical Strategies Fund, Inc. 1/12/2011 23339T209 DRP Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To consider and vote upon agreement and plan of reorganization and the transactions it contemplates, including the transfer of all of the assets of DWS RREEF World Real Estate Securities Fund, a series of DWS Advisor Funds ("RREEF GLOBAL"), all as more fully described in the proxy statement. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker General Motors 7.5% Pfd 7/1/44 Series 2/11/2011 GMS General Motors 5.25% Pfd Ser B 2/11/2011 GBM General Motors 6.25% Pfd Ser C 2/11/2011 - General Motors 7.375% Pfd 2/11/2011 HGM General Motors 7.375% Pfd 2/11/2011 BGM General Motors 7.25% Pfd 2/11/2011 RGM General Motors 7.25% Pfd 2/11/2011 XGM General Motors 7.25% Pfd 2/11/2011 GMW Vote Management Recommended Vote Proposal Propose by issuer or shareholder Votes cast on-line 1/28/11 - all shares FOR For To accept the plan,as further described in the consent solicitation package. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker RVS LaSalle International Real Estate Fund 2/15/2011 76932W102 SLS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To approve an agreement and plan of reorganization between Riversource Real Estate Fund, Riversource LaSalle Global Real Estate Fund, Riversource LaSalle Monthly Dividend Real Estate Fund, Riversource LaSalle International Real Estate Fund and Columbia Real Estate Equity Fund. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Bancroft Fund Ltd. 2/18/2011 BCV Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Directors Recommend: A vote for election of the following nominees 1-01-Thomas H. Dinsmore,02-Daniel D. Harding Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Proposal to ratify selection of accountants Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker MVC Capital, Inc. 3/10/2011 MVC Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Directors Recommend: A vote for election of the following nominees 1-01-Emilio Dominianni,02-Gerald Hellerman,03-Warren Holtsberg,04-Rpbert Knapp,05-William Taylor,06-Michael Tokarz Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To Ratify the selection of Ernst & Young LLP as the Fund's independent registered Public Accounting Firm. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Adams Express Company 3/22/2011 ADX Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Directors Recommend: A vote for election of the following nominees 1-01-Enrique R. Arzac,02-Phyllis O. Bonanno,03-Kenneth J. Dale,04-Daniel E. Emerson,05-Frederic A. Escherich,06-Roger W. Gale,07-Thomas H. Lenach,08-Kathleen T. McGahran,09-Douglas G. Ober,10-Craig R. Smith Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For The selection of Pricewaterhousecoopers LLP as independent public auditors. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. Against If properly presented, to act upon a stockholder proposal recommending that the Board of Directors consider causing the company to conduct a self-tender offer. Shareholder Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Tri-Continental Corporation 4/14/2011 TY Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Directors Recommend: A vote for election of the following nominees 1-01-patricia M. Flynn,02-Stephen R. Lewis Jr.,03-Catherine James Paglia Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To ratify the selection of Ernst & Young LLP as the Corporation's independent registered Public Accounting Firm. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To approve the changes to the Corporation's fundamental investment policy regarding securities lending. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Liberty All-Star Equity Fund 4/14/2011 USA Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Directors Recommend: A vote for election of the following nominees 1-01-Thomas W. Brock,02-George R. Gaspari Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Macquarie/1st Tr GL Ifra/UT Div & Inc. 4/18/2011 55607w100 MFD Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Directors Recommended: A vote for the following nominees 1-01-Robert F. Keith Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker LMP Capital & Income Fund Inc. 4/29/2011 50208A102 SCD Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Directors Recommend: A vote for election of the following nominees 1-01-Riordan Roett,02-Jeswald W. Salacuse Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker First Opportunity Fund Inc. 5/2/2011 33587T108 FOFI Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Directors recommend: a vote for election of the following nominees 2-01-Richard I. Barr,02-John S. Horejsi,03-Susan L. Ciciora,04-Dr. Dean L. Jacobsen,05-Joel W. Looney Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To approve an amendment to the charter classifying the Board of Directors into three separate classes and making related changes to the charter. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker H&Q Life Sciences Investors 5/2/2011 HQL Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To approve and adopt the amendment to the declaration of trust as discussed in the attached proxy statement. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Boulder Total Return Fund 5/2/2011 BTF Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To approve the elimination of the fund's fundamental investment policy prohibiting the fund from purchasing securities on margin. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To approve amendment to the fund's charter that would permit the fund's Directors that are elected by holders of the fund's preferred stock, at such time that the fund's Pref Stock is no longer outstanding, to continue to serve as Directors of the fund for the remainder of his or her term and until his or her successor is duly elected and qualified. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Boulder Growth & Income Fund 5/2/2011 BIF Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 1 -To approve amendment to the fund's charter that would permit the fund's Directors that are elected by holders of the fund's preferred stock, at such time that the fund's Pref Stock is no longer outstanding, to continue to serve as Directors of the fund for the remainder of his or her term and until his or her successor is duly elected and qualified. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2- To approve the removal of the fund's fundamental investment policy requiring the fund to invest at least 25% of its total assets in Real Estarte related companied Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Nuveen Multi-Strategy Income & Growth Fund 2 5/6/2011 67073D102 JQC Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Directors Recommend: A vote for election of the following nominees 1-01-john P. Amboian.,02-David J. Kundertr,03-Terence J. Toth Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker Nuveen Multi-Strategy Income & Growth Fund 5/6/2011 67073B106 JPC Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Directors Recommend: A vote for election of the following nominees 1-01-john P. Amboian.,02-David J. Kundertr,03-Terence J. Toth Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period:
